DETAILED ACTION
Claim Status
Claims 1-20 are pending and under current examination
. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements 
Information Disclosure Statement (IDS) filed on 01/11/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bromberg et al. (United States Patent Publication 2007/0231247) in view of Smith et al. (United States Patent 7,592,301).
	Claim 1 is to a disinfectant comprising: a source of chlorine; a buffer system that is a mixture of sodium carbonate and sodium bicarbonate; a bleach compatible surfactant; and a polar carrier, wherein the buffer system is present in the disinfectant at 0.1% to 2% by weight; wherein the available chlorine concentration of the disinfectant is 0.1% to 2%; and wherein the pH of the disinfectant is less than 11.
Bromberg teaches creating compositions having a source of hypohalous acid, water (polar carrier) and inorganic buffer. The composition contains a pH adjusting agent including alkali metal hydroxides or buffers that can adjust the pH to between a pH from 1 to 13, see paragraphs [0043]-[0048]. The buffers can be present at about 0.001-0.5% by weight thus overlap a claimed range of 0.1-2%, see paragraph [0045]. The composition can be applied with sponges or wipe substrates or cleaning pads, see paragraph [0055] and [0065]. Examples of the hypohalous acids include sodium hypochlorite (a source of chlorine), see paragraph [0023]. The composition can contain a mixture of pH adjusting agent/buffers including alkali metal carbonates and sodium hydroxide as the alkali metal hydroxide together with alkali metal bicarbonates, see paragraphs [0044] and [0048] and claim 13. A pH of from 1-13 renders obvious a pH of from less than 11, 9.9-10.5 and 9.9-10.7 given MPEP 2144.05 discloses that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Regarding the limitation that the composition is a disinfectant and has activity against Clostridiodes difficile spores and Mycobacterium bovis within a 3-minute kill time, the Examiner notes that the activity is directed to an intended use which holds little patentable weight for a composition claim. Additionally, a composition and its properties are inseparable therefore the composition must necessarily have some activity against Clostridiodes difficile and Mycobacterium bovis spores within 3 minutes. The composition can contain a bleach compatible surfactant, see paragraphs [0033]-[0034]. The free available chlorine can be diluted down from 0.5% to comprise between 40-1200ppm (0.004% to 0.12%), see paragraphs [0023] and [0060]. 
Bromberg suggests that the pH and buffer combinations can include alkali metal carbonates and bicarbonates, however does not expressly teach sodium bicarbonate and sodium carbonate combination. 
Smith et al. teach that buffer agents (alkalinity agents) such as sodium carbonate and sodium bicarbonates can be added to cleaning compositions in order to improve the streaking, see column 11, lines 19-31. 	It would have been prima facie obvious to provide Bromberg’s composition with a combination of sodium carbonate and sodium bicarbonate. 
A person of ordinary skill in the art would have been motivated to do so given the combination is recognized in the prior art as being a suitable buffer combination which helps improve streaking. 
There would have been a reasonable expectation of success particularly as Bromberg et al. already teaches the use of buffering agents. 

Claims 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bromberg et al. (United States Patent Publication 2007/0231247) in view of Smith et al. (United States Patent 7,592,301) as applied to all claims above, and further in view of Katsigras et al. (United States Patent Publication 2005/0025668).  
The teachings of the modified Bromberg are discussed above. In particular, Bromberg teaches that the composition can be applied with sponges or wipe substrates and pads, however the modified Bromberg does not expressly teach how the substrate is applied (e.g. absorbed) onto an absorbent carrier including polyesters such as copolyester thermoplastic elastomer. 
However, Katsigras et al. teaches that suitable substrates which are used as absorbent carriers for hypohalites include polyesters, or copolyester thermoplastic elastomers see paragraphs [0032]-[0033], [0040] and [0047] and claim 23. The absorbent carriers are in the form of fibers or foams for webs for good cleaning and absorption properties, see paragraphs [0026]-[0027]. Examples of disinfectant actives include sodium hypochlorite, see paragraph [0047]. 
It would have been prima facie obvious before the time of filing to provide the wipe products of the modified Bromberg et al. with a thermoplastic copolyester elastomer absorbent wipe product as described by Katsigras.
A person of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given polyester thermoplastics are taught to be suitable wipe carriers for sodium hypochlorite compositions and Bromberg et al. teaches the composition includes a wipe product. 
The teachings of the modified Bromberg are discussed above. The modified Bromberg does not expressly teach that the absorbent carrier is a continuous sheet that includes a separation means for subdividing the absorbent carrier into individual sheets. Bromberg teaches the composition can be used as wipe products, however does not teach a separation means for subdividing the absorbent carrier into individual wipes, see paragraph [0065].  
Katsigras teaches that absorbent carriers can be formed into individual sheets or continuous sheets that have tears or perforations across one dimension such that the sheet may be subdivided prior to use to a suitable size, see paragraph [0021].
	It would have been prima facie obvious to a person of ordinary skill in the art before the time of filing to provide a separation means for subdividing the absorbent carrier of the modified Bromberg into individual wipes. 
	A person of ordinary skill in the art would have been motivated to do so in order to divide the wipe product into separate individual usable wipes for ease of use and to provide suitable sizes of the wipe product prior to use. 
	There would have been a reasonable expectation of success given both Bromberg and Katsigras disclose wipe products and Katsigras discloses that absorbable wipe products can include sheets having perforations such that they are capable of being divided to a suitable size prior to use.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,897,905 (hereafter Patent ‘905) in view of Bromberg et al. (United States Patent Publication 2007/0231247).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘905 claim disinfectants that contain a source of chlorine including sodium hypochlorite, a buffer system mixture of sodium bicarbonate and sodium carbonate, pH adjuster, polar carrier that is water, wherein the pH adjuster is present from 0.5-10% and the available chlorine concentrations are overlapping with both the instant claims and that of Patent ‘905 encompassing amounts of from 0.5-2% by weight. The pH range of both the instant claims and that of Patent ‘905 includes from 10-10.5 and 10-10.7. The substrate materials of the instant claims nad that of Patent ‘905 are the same and both include polyesters and wherein the disinfectant is absorbed on the article carrier. Both the instant claims and that of Patent ‘905 can include hydrogen peroxide and the composition kills bacterial spores and Myobacterium within 3 minutes kill time. 
The difference between the instantly claimed composition and that of issued Patent ‘905 is that the instant claims require a bleach compatible surfactant. 
However, Bromberg teaches creating compositions having a source of hypohalous acid, water (polar carrier) and inorganic buffer. The composition contains a pH adjusting agent including alkali metal hydroxides or buffers that can adjust the pH to between a pH from 1 to 13, see paragraph [0048]. The buffer can be present at about 0.001-0.5% by weight, see paragraph [0045]. The composition can be applied with sponges or wipe substrates or cleaning pads, see paragraph [0055] and [0065]. Examples of the hypohalous acids include sodium hypochlorite (a source of chlorine), see paragraph [0023]. The composition can contain a mixture of pH adjusting agent/buffers including alkali metal carbonates and sodium hydroxide as the alkali metal hydroxide together with alkali metal bicarbonates, see paragraphs [0044] and [0048] and claim 13. A pH of from 1-13 renders obvious a pH of from less than 11, 9.9-10.5 and 9.9-10.7 given MPEP 2144.05 discloses that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).The composition can contain a bleach compatible surfactant, see paragraphs [0033]-[0034]. The free available chlorine can be diluted from 0.5% to comprise between 40-1200ppm (0.004% to 0.12%), see paragraphs [0023] and [0060]. Surfactants can be added to impart thickening, see paragraph [0056]. 
It would have been obvious to incorporate the optional surfactants of Bromberg in a disinfectant composition as doing so for a disinfectant composition would have provided the desired surfactant properties including thickening properties to the disinfectant composition. 
Conclusion
Currently, no claims are allowed and all claims are rejected.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619